TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00134-CR




                             Kenneth Anthony Hopple, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
           NO. 9686, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING




               Kenneth Anthony Hopple pleaded guilty to two counts of indecency with a child by

contact. See Tex. Pen. Code Ann. § 21.11 (West Supp. 2002). On July 12, 2001, the district court

sentenced him to fifteen years’ imprisonment. The time for perfecting appeal expired on August 13,

2001. Tex. R. App. P. 26.2(a)(1).

               On December 18, 2001, Hopple filed a pro se motion for out-of-time appeal. Under

the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996). The proper procedure for

obtaining an out-of-time appeal is a post-conviction writ of habeas corpus. See Tex. Code Crim.

Proc. Ann. art. 11.07 (West Supp. 2002).
              The appeal is dismissed.




                                            __________________________________________

                                            Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: March 21, 2002

Do Not Publish




                                               2